El Juez Presidente Señor Andréu García
emitió la opinión del Tribunal.
Nos toca determinar cuál es el término prescriptivo para reclamaciones por incumplimiento de contrato de compraventa bajo la Ley Uniforme de Valores, 10 L.P.R.A. see. 851 et seq. Resolvemos que el único término aplicable es aquel dispuesto específicamente por esta ley.
I
PaineWebber Incorporated of Puerto Rico (en adelante PaineWebber) acordó con First Boston (Puerto Rico), Inc. (en adelante First Boston), la compraventa de un valor co-múnmente conocido como “Ginnie Mae”. Dicho Ginnie Mae fue entregado a PaineWebber y pagado por esta entidad el 26 de mayo de 1987, y fue posteriormente revendido. En diciembre de 1989 PaineWebber descubrió que el valor ad-quirido de First Boston no era exento de contribuciones, por lo tanto, se vio obligado a resolver la reventa realizada y a resarcirles a sus clientes por los daños causados.
El 4 de mayo de 1990 PaineWebber demandó a First Boston en el Tribunal Superior, Sala de San Juan, ale-gando incumplimiento de contrato y solicitando que se de-cretara la resolución de la venta y se ordenara la devolu-ción del precio y el resarcimiento por los daños sufridos. First Boston, a su vez, pidió la desestimación de la de-manda invocando como fundamento el que la causa de ac-ción de PaineWebber había caducado al haber transcurrido en exceso de los dos (2) años desde la fecha en que fue consumado el contrato, según las disposiciones de la Ley Núm. 60 de 18 de junio de 1963, conocida como la Ley Uniforme de Valores. En oposición, PaineWebber alegó que *543en virtud del Art. 410(h) de la referida Ley Uniforme de Valores, 10 L.P.R.A. sec. 890(h), esta última no había dero-gado derechos y remedios existentes a la fecha de entrar en vigor, por lo que se podía elegir entre remedios disponibles. Sostuvo, por lo tanto, que podía basar su reclamación en el Art. 942 del Código de Comercio, 10 L.P.R.A. see. 1904, que dispone un período prescriptivo de tres (3) años o, en la alternativa, por el Art. 1864 del Código Civil, 31 L.RR.A. see. 5294, que dispone un término prescriptivo de quince (15) años.
El tribunal de instancia (Hon. Angel F. Rossy, J.) deses-timó la demanda en todas sus partes por razón de haberse extinguido la causa de acción. Inconforme, PaineWebber recurre por medio de solicitud de revisión. (1) Acordamos revisar la sentencia recurrida.
I — ( 1 — I
La Ley Uniforme de Valores, Ley Núm. 60, supra, fue creada con el propósito de establecer en Puerto Rico una reglamentación protectora para el inversionista en el negocio de valores. Hasta ese momento no había legislación particular al respecto. Con dicho objetivo se rindió un Informe Conjunto al Senado de Puerto Rico,(2) el cual ex-*544pone claramente la intención de los creadores de esta medida. De dicho informe citamos, en lo pertinente:
El objetivo fundamental del proyecto bajo consideración es el de proteger a los inversionistas y al público en general mediante la exigencia de ciertos requisitos a las personas que se dediquen al negocio de valores y la creación de un organismo guberna-mental con poderes de supervisión y fiscalización sobre diver-sas fases del negocio, a los fines de evitar que se incurra en prácticas fraudulentas en el curso del mismo.
En Puerto Rico no existe al presente legislación alguna que regule directamente la materia que se propone reglamentar en virtud de esta medida legislativa. El Código de Comercio con-tiene varios artículos que hacen referencia a “bolsa de comer-cio” y a los “agentes mediadores del comercio”. (Artículos 43-55 y 62-72 del Código de Comercio —10 L.P.R.A., Secciones 1111-1116; 1131-1137, y Secciones 1181-1185 y 1201-1206 respectivamente).
Las disposiciones del Código de Comercio que hemos mencio-nado son obsoletas, ya que en Puerto Rico no existen “bolsas de comercio” ni “corredores de cambio”. Por ser tan arcaicas y tan generales no fomentan la compra y venta de valores. Además, no proveen medios efectivos de carácter administrativo y de índole preventiva para proteger a los inversionistas.
En Puerto Rico, no hemos tenido hasta el presente ningún problema serio relacionado con prácticas fraudulentas en el mercado de valores. No obstante, debemos prevenir que ello ocurra en el futuro. La adopción de un estatuto del tipo Blue Sky redundará en una mayor protección del público inversio-nista y de aquellas personas y entidades que se dedican al ne-gocio de valores en nuestra comunidad. La legislación que se propone ha sido cuidadosamente confeccionada para proveer la mayor protección posible al inversionista sin imponer cargas indebidas sobre el emisor de valores ni sobre el negociante en los mismos .... (Enfasis suplido.) 17 Diario de Sesiones de la Asam-blea Legislativa (Senado), T. 4, págs. 1629-1630 (1963).
Surge claramente de la exposición de motivos de la medida, así como de los principios de hermenéutica aplicables, el hecho de que las transacciones de valores en Puerto Rico están regidas por la Ley Uniforme de Valores. Por ser esta última una ley especial debe prevalecer sobre *545otras disposiciones de leyes generales como son el Código de Comercio y el Código Civil. Este es el principio lex spe-cialis derogat legi generali. Véase R.E. Bernier y J.A. Cue-vas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 422.
La situación que se presenta en el caso de autos enmarca perfectamente en los supuestos contenidos en la Ley Uniforme de Valores. Específicamente, dentro de lo dispuesto por el Art. 410(a)(2) de dicha ley, la cual establece:
(a) Cualquier persona que
(2) Ofrezca o venda un valor por medio de una declaración falsa sobre un hecho material, o mediante omisión de consignar un hecho material necesario para evitar que las declaraciones formuladas, a la luz de las circunstancias bajo las cuales se hicieron, conduzcan a error (desconociendo el comprador la fal-sedad o la omisión), y que no sostenga el peso de la prueba de que no sabía, y que ejercitando una prudencia razonable, no pudo tener conocimiento, de la falsedad u omisión, será respon-sable a la persona que le compre el valor, quien podrá entablar demanda para recobrar el precio pagado por el valor, además de intereses al tipo de interés aplicable a sentencias judiciales se-gún provisto por el reglamento aprobado a estos efectos por la Junta Financiera creada por las secs.2001 et seq. del Título 7, a partir de la fecha en que se hizo el pago, costas y razonables honorarios de abogado menos la cuantía de cualquier ingreso que haya recibido derivado del valor, al ofrecer devolver dicho valor, o por daños y perjuicios, si él ya no es dueño del valor. Los daños y perjuicios serán la cantidad que se recobraría al devol-ver el valor, menos su precio cuando el comprador dispuso del mismo, más interés al tipo de interés aplicable a sentencias judiciales según provisto por el reglamento aprobado a estos efectos por la Junta Financiera creada por las sees. 2001 et seq. del Título 7, a partir de la fecha en que se dispuso del valor. 10 L.P.R.A. sec. 890(a)(2).
A su vez, el legislador estableció claramente en el inciso (e) de la referida sección el hecho de que “[njinguna persona podrá entablar una demanda civil de acuerdo con las disposiciones de esta sección, después de transcurridos *546más de dos (2) años de haber sido efectuado el contrato de venta.” 10 L.P.R.A. sec. 890(e). Este término, estamos con-vencidos, es el aplicable a la presente controversia; y es también el período prescriptivo que responde plenamente a la intención legislativa ya descrita. De otro modo, ¿qué ob-jeto tendría el legislador al limitar a un período de dos (2) años el ejercicio de la acción ahí estatuida? En este sentido nos hacemos eco de las palabras del ilustrado foro de ins-tancia en cuanto expresó:
Adoptar la teoría expuesta por la demandante en su oposi-ción pondría al legislador en la posición de haber creado una ley especial innecesaria e inútil y no podemos atribuir tal intención a nuestra Asamblea Legislativa. García v. Tribunal, 91 DPR 153, 156 (1964); Flamboyán Gardens v. Junta de Planificación, 103 DPR 884 (1975). Siendo la clara intención legislativa, se-gún antes indicado, no imponer cargas indebidas sobre el emi-sor o negociante de valores, no podemos validar la posición de la parte demandante a los efectos de que una causa de acción como la aquí instada pueda ser incoada contra un comerciante de valores hasta quince años después de haberse consumado la compraventa. En adición, el plazo de quince años propuesto choca con el término de dos años provisto en la Ley Uniforme de Valores, cuya ley especial rige los contratos de compraventa de valores en nuestra jurisdicción. Apéndice, pág. 082.
HH hH
El Art. 12 de nuestro Código Civil, 31 L.P.R.A. sec. 12, establece que cuando una materia está cubierta por una ley especial, cualquier deficiencia o insuficiencia de ésta se suple por las disposiciones del Código Civil o con otras leyes in pari materia. Bernier y Cuevas Segarra, op. cit., pág. 441. Véase, además, A. Fornies Baigorri, Fuentes del Derecho Mercantil, Madrid, Imp. Tipo-Línea, 1971, pág. 96.
Ahora bien, este caso no presenta laguna alguna en la ley. Por el contrario, la situación que presenta este caso está especial y claramente cubierta por el legislador. Por lo tanto, la citada disposición de la sec. 890(a)(2) de la Ley Uniforme de Valores resulta la única aplicable al presente *547caso. No existe controversia en cuanto al hecho de que las partes realizaron una compraventa de naturaleza mercantil. Sin embargo, el tipo de acción implicada fue es-tatuida expresamente por el legislador en la Ley Uniforme de Valores, ley que regula un tipo específico de relación comercial. Más aún, dicho legislador expresó que esta me-dida respondía a la falta de reglamentación en esta área y al hecho de que las disposiciones pertinentes en el Código de Comercio resultaban obsoletas, arcaicas y generales.(3)
Además, al legislador establecer en el Art. 410(h), supra, de esta ley,(4) que los “derechos y remedios provistos por este Capítulo son en adición a cualesquiera derechos o remedios que puedan existir” (10 L.P.R.A. sec. 890(h)), cla-ramente se refería a remedios no previstos por esta ley. Si no fuera de esta forma, la disposición bajo estudio resulta-ría completamente inoperante, al ser aplicables una gama de remedios generales a controversias similares a la de autos. El legislador, entonces, habría actuado en el vacío y sin propósito alguno.
El aplicar cualquier otro término prescriptivo derrotaría el objetivo propuesto de no imponer cargas indebidas sobre el emisor o comerciante de los valores de que se trate. De igual forma, abriría puertas indefinidas a las personas afectadas en una compra y venta de tales valores, sin to-mar en cuenta el tráfico del comercio y la política pública que lo fomenta. De otra parte, vulneraría la filosofía que inspira el Código de Comercio al disponer períodos pres-criptivos cortos que responden al propósito de no entorpe-cer las relaciones comerciales.
Modernamente se tiende a reducir el tiempo de la prescrip-ción en general, por ser los medios de comunicación más nume-rosos y rápidos, la representación más fácil y la cultura más elevada, haciendo que todos velemos mejor por nuestros *548intereses. Pero en el orden mere, concurren más razones aún: un negocio se convierte rápidamente en base de otros, las ac-ciones ejercitadas con retardo perturban a fondo las posiciones económicas ya constituidas, el derecho inerte y ambiguo debe someterse al hecho seguro y fecundo (Vivante); la alianza de los intereses individuales con los colectivos se siente mejor en el comercio y se afirma con más valentía, y si el deudor debe ser puntual en pagar, también debe serlo el acreedor en exigir (Bolaffio). E. Langle y Rubio, Manual de Derecho Mercantil Es-pañol, Barcelona, Ed. Bosch, 1959, T. Ill, See. 104, pág. 114.(5)
IV
En el presente caso PaineWebber pagó y recibió el valor en controversia el 26 de mayo de 1987. No fue hasta el 4 de mayo de 1990, tres (3) años después, que demandó a First Boston por incumplimiento de contrato. Claramente, la causa de acción de PaineWebber se extinguió por razón de no ejercitarse dentro del período prescriptivo de dos (2) años estatuido en la Ley Uniforme de Valores, único tér-mino aplicable a esta situación de hechos. 10 L.P.R.A. see. 890(e).
Por tales razones, se confirmará la sentencia recurrida en este caso.
El Juez Asociado Señor Rebollo López concurrió con el resultado. El Juez Asociado Señor Negrón García disintió con opinión escrita.
— O —

 PaineWebber presentó las cuestiones de derecho siguientes:
“1. Si la Ley Uniforme de Valores excluye la aplicación de otros remedios pro-vistos por otras leyes.
“2. Si el término de prescripción establecido por la Ley Uniforme de Valores le es aplicable a remedios provistos por otras leyes.
“3. Si los corredores-traficantes pueden considerarse corredores de cambio y bolsa bajo el Código de Comercio de Puerto Rico.
“4. Si la entrega de un Ginnie Mae tributable en vez de un Ginnie Mae exento es de cosa viciada y si contractualmente se ha alterado el término del examen tra-tándose de ventas mercantiles sucesivas de cosas cuyo recibo es simbólico.” Solicitud de revisión, pág. 2.
A la luz de nuestra decisión, discutiremos únicamente los planteamientos per-tinentes a la discusión del término prescriptivo aplicable.


 Véase 17 Diario de Sesiones de la Asamblea Legislativa (Senado), T. 4, pág. 1629 (1963).


 Informe Conjunto de las Comisiones de lo Jurídico Civil e Industrial y Co-mercio sobre el P. de la C. 624. Véase Diario de Sesiones (Senado), supra.


 10 L.P.R.A. sec. 890(h).


 Véase, además, a ese respecto, R. Gay de Montellá, Código de Comercio Español Comentado, Barcelona, Ed. Bosch, 1948.